Exhibit 10.4

 

LOGO [g556122g32i60.jpg]

CONFIDENTIAL

Brent Korb

Senior Vice President – Finance

Chief Financial Officer

June 18, 2013

Marty Ketelaar

1615 Lake Wilderness Lane

Kingwood, TX 77345

Dear Marty,

I am pleased to offer you the position of Vice President – Treasurer & Investor
Relations for Quanex Building Products Corporation (Company), reporting directly
to Brent Korb, Senior Vice President and Chief Financial Officer, effective on
June 14, 2013. “Effective Date”). Responsibilities of this position will be
consistent with what was discussed with you.

Your total compensation will include the following:

 

  1. Base Salary. Your base salary will be $7, 692.31 paid bi-weekly (annualized
at $200,000.06).

 

  2. Annual Incentive Award (AIA). The current AIA target for your position is
40% of your base salary and a maximum of 80%. You will be pro-rated for the FY
2013 Award for the time served in the IR role (Management Incentive Plan) and
the time served as an officer (AIA) noted above.

 

  3. Long Term Incentive Award (LTI). You will also be eligible to receive a
Long Term Incentive Award in December 2013 based upon approval of the
Compensation and Management Development Committee. Currently, the LTI target for
your position is 70% of your base salary. The Long Term Incentive Award is
comprised of grants from the Omnibus Incentive Plan that typically include a mix
of options, restricted stock and Performance Units. The Performance Units have
historically been based on the Company achieving a certain level of Earnings per
Share growth and Relative Total Shareholder Return results against our peer
group over a three year period.

 

  4. Promotional Restricted Stock Grant. You will receive 1,000 shares of the
Company’s Restricted Stock the Effective Date of your employment. This stock
will cliff vest on the third anniversary of the Effective Date. However in the
event of a change in control, as defined in the 2008 QBP Omnibus Incentive Plan,
you will become fully vested in your restricted stock award of 1,000 shares.

 

  5. Promotional Stock Option Grant. You will receive a Non-Incentive Stock
Option Grant to purchase 4,000 shares of Quanex Building Products Corporation
common stock for a per-share exercise price equal to the closing price on the
Effective Date. The option grant will ratably vest in thirds on the first,
second and third anniversary of the Effective Date. However, the option will
become fully vested and exercisable in the event of a change in control, as
defined in the 2008 Omnibus Incentive Plan.



--------------------------------------------------------------------------------

  6. Deferred Compensation Plan. Pursuant to the terms of the Quanex Building
Products Deferred Compensation Plan, you will have the opportunity to defer all
or a portion of the compensation you receive under the incentive plans. You are
not subject to income tax on the compensation you defer or the associated
earnings until you actually receive a distribution under the Plan.

 

  7. Company Furnished Automobile. You may select a four door vehicle with a
maximum company investment cost of $39,000. Insurance will be paid by the
Company. You will be reimbursed for gasoline and maintenance costs.

 

  8. Officer Life Insurance. You will eligible for reimbursement of annual
premiums for a Life Insurance policy of up to $750,000.

 

  9. Financial and Tax Counsel. You will be eligible to receive financial, tax
and legal consulting services at Company expense up to a maximum of $3,000 per
year.

 

  10. Vacation. You will be entitled to four weeks of paid vacation each
calendar year.

 

  11. Change in Control. As an Officer of Quanex Building Products Corporation
you will be eligible for protection under the provision of the Corporate Change
in Control Agreement. A copy of the agreement is attached.

 

  a. The Change in Control Agreement provides for a “double trigger.” First a
change in control of Quanex Building Products Corporation must occur. Generally
a change in control would occur if an unrelated person purchased 20 percent or
more of Quanex Building Products Corporation’s outstanding stock. Second, your
employment must be terminated by the acquiring organization for other than
cause, or you must resign for “good reason” as defined in the Change in Control
Agreement.

 

  b. Examples of “good reason” defined in the Change in Control Agreement
include: (1) when the common stock of Quanex Building Products Corporation or
the entity into which Quanex Building Products Corporation is merged is no
longer being actively traded on the New York Stock Exchange; and (2) the
“relocation of the executive’s principal office outside the portion of the
metropolitan area of the City of Houston, Texas that is located within the
Highway known as ‘Beltway 8.’”

 

  12. Benefits. You will be eligible to continue participating in the Quanex
Building Products Group Benefits Plan that you are currently enrolled, including
the retirement benefit plans and be eligible for the Restoration Plan.

 

  13. Principal Office. The Quanex Building Products Corporation corporate
headquarters, located at 1800 West Loop South, Suite 1500 Houston, Texas 77027
will be your principal office.

Your entitlement to any of the benefits outlined herein is contingent on your
continued employment at the time. Your employment may be terminated by either
you or Quanex Building Products Corporation at any time. This agreement is
governed by the laws of the State of Texas.



--------------------------------------------------------------------------------

Marty, I believe that you will help provide the leadership we need to meet our
long-term goals. The Quanex leadership team enjoys a positive and effective
working relationship. I look forward to your acceptance of this offer and to
working with you.

Please sign your acceptance in the space below

Sincerely,

Brent Korb

Senior Vice President – Chief Financial Officer

Enclosures

ACCEPTANCE OF OFFER

 

       

Martin Ketelaar

    Date